Citation Nr: 1437723	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-32 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1998 to December 1998.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  The case is now in the jurisdiction of the Phoenix, Arizona RO.  

The issue of entitlement to service connection for paranoid schizophrenia on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed July 2000 rating decision denied the appellant's initial claim of service connection for paranoid schizophrenia based on a finding that such disability was not manifested in, or related to, his service.  
      
2.  Evidence received since the July 2000 rating decision includes new evidence consisting of a positive nexus opinion relating the appellant's paranoid schizophrenia to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for paranoid schizophrenia; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for paranoid schizophrenia is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefit sought (reopens the claim), there is no reason to discuss the impact of the VCAA on the matter, since any notice error or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Historically, a July 2000 rating decision denied the appellant's original claim of entitlement to service connection for paranoid schizophrenia based on a finding that such disability was not shown to be related to the appellant's service.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the last final denial

Evidence of record at the time of the July 2000 rating decision included service treatment records (STRs), service personnel records, VA and private treatment records, and a VA examination report.  

The appellant's personnel records reflect that he had been counseled about his lack of attention to details and lack of motivation, had been placed in the New Start Program in an attempt to help him get through basic training and learn his military occupational specialty, had failed to present for accountability formation, and had been found sleeping on charge of quarters. 

The appellant was administratively separated from service due to lack of motivation and failure to adapt to military environment.  He received an entry level separation with an uncharacterized discharge. 

Post service private hospital records (1999 Arrowhead Regional Medical Center) reflect that the appellant was diagnosed with schizophrenia, paranoid type.  

A 2000 VA examination report reflects that the appellant had a current diagnosis of paranoid schizophrenia, with schizotypal personality prior to service.  The examiner found that it was unlikely that the appellant's psychiatric problems are service connected.  

Evidence of record since the last final denial

Evidence received since the July 2000 rating decision includes additional VA treatment records, statements from the appellant's parents, negative nexus opinions, and a positive nexus opinion from the appellant's treating VA psychiatrist who relates the appellant's paranoid schizophrenia to his service.  

A June 2009 VA examination report reflects that the appellant reported that he has been in therapy since age 13, at which time he had started abusing inhalants.  The examiner opined that it is at least as likely as not that the appellant's psychosis is a result of many years of polysubstance dependence, including ongoing regular use of inhalants which began at age 13.  The examiner also stated that it "is highly likely that the veteran entered the military with a serious substance abuse problem and premorbid personality disorder.  It is also likely that these psychotic symptoms began in or shortly after his military service.  It was not possible to determine beyond mere speculation whether or not his military service actually contributed or exacerbated these symptoms."

A statement from Dr. Dermot Cotter, received by VA in February 2009, reflects a diagnosis of paranoid schizophrenia with depression.  Dr. Cotter stated that the appellant's behavioral abnormalities and disturbance in his thinking process is clearly documented in his discharge paperwork and that these abnormalities abruptly began while on active duty.  

A June 2014 VA examination opinion reflects the opinion of the examiner that the appellant's mental disorder is not at least as likely as not incurred in service.  The opinion was based, in part, on the appellant's 17 years of treatment which centered on his drug problems and psychotic symptoms and the fact that the STRs failed to note any such psychotic symptoms.  The examiner opined that the appellant's long history of drug problems is the source of his problems rather than the schizoid traits which first manifested in service.  

In a statement received by VA in October 2009, the appellant stated that he had PTSD when he went into the army, and that being yelled at by the drill sergeant sent him "over the edge".  

A statement from the appellant's mother reflects that her opinion that the appellant's mental health situation happened in boot camp and that he was different and unresponsive at his graduation.

A statement from the appellant's father reflects his opinion that the appellant's paranoid schizophrenia was caused by his treatment in Army boot camp.

Old and new evidence of record considered as a whole

As the claim was previously denied based on a finding that the appellant's current paranoid schizophrenia is unrelated to service, for evidence to be new and material, it must relate to this unestablished fact (i.e., it must tend to show a nexus between the paranoid schizophrenia and service).  Lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The claims file now includes a clinical opinion that the appellant's paranoid schizophrenia began while on active duty.  In light of the "low threshold" standard under Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received, and that the claim of service connection for paranoid schizophrenia must be reopened.


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for paranoid schizophrenia, the claim is reopened, and the appeal is allowed to this extent.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

As noted above, Dr. Dermot Cotter opined that the appellant's behavioral abnormalities and disturbances in his thinking process began while on active duty.  The Board finds that the opinion of Dr. Cotter, while sufficient to reopen the appellant's claim, is not sufficient upon which to base a grant of service connection because it fails to discuss the appellant's full psychiatric history and provide an adequate rationale.  The 2000 VA examination report reflects that the appellant reported that he had been treated for substance abuse at Horizon Hospital in Pomona, California in 1982 (prior to service).  In addition, an August 2007 VA treatment record notes that the appellant was diagnosed with schizophrenia in 1991, when he was 23 years old (approximately seven years prior to service), and that he attempted suicide when he was 18 years old (more than 10 years prior to service).  The records of such diagnosis and treatment are not in the record.  The Board finds that the records may be useful in adjudicating the claim; thus, VA should attempt to obtain them.

Accordingly, the case is REMANDED for the following:

1.  Request the appellant, to identify the provider(s) of all treatment and/or evaluation for schizophrenia and any other mental health condition, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified, to include a.) Horizon Hospital in Pomona, California in 1982; b.) diagnosis and treatment in 1991; and c.) possible attempted suicides(s) with overdose and cutting at approximately age 18, in approximately 1985, 1986, or 1987.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records.

2.  If and only if records received pursuant to the above directive indicate that the appellant's schizophrenia existed prior to service, obtain a supplemental clinical opinion (with examination only if deemed necessary by the examiner) as to whether the appellant's schizophrenia was chronically aggravated by service.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  

The appellant's claims file must be available to, and reviewed by, the clinician.  The clinician must explain the rationale for all opinions, citing to supporting factual data.

3.  Thereafter, readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
T. WISHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


